t c no united_states tax_court alphonse mourad petitioner v commissioner of internal revenue respondent docket no filed date in p’s wholly owned s_corporation filed a petition for bankruptcy reorganization the u s bankruptcy court appointed an independent_trustee to administer the bankruptcy_estate in a plan_of_reorganization was confirmed and the s_corporation sold its principal assets the bankruptcy trustee filed a form_1120s for the s corporation’s tax_year which reported a large gain p failed to file his individual_income_tax_return for from information disclosed by the s_corporation on its return r determined p’s income and issued a notice_of_deficiency held the filing of a bankruptcy petition for reorganization neither terminates an s corporation’s tax status nor creates a separate taxable entity p is liable for tax on the income of the s_corporation held further p failed to follow the procedures necessary to claim low-income_housing tax_credits held further statements made by r’s representative at a bankruptcy plan confirmation hearing did not waive r’s determination that p owes income taxes for alphonse mourad pro_se steven m carr for respondent ruwe judge respondent determined a dollar_figure income_tax deficiency for petitioner’s tax_year the issues presented to the court are whether petitioner should be taxed on gain from the sale of assets by his s_corporation during the corporation’s bankruptcy proceeding whether petitioner is entitled to low-income_housing tax_credits and whether respondent waived his claims for payment of petitioner’s income_tax findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the second stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in massachusetts 1respondent objected to many of the exhibits on the basis of relevancy and or hearsay even if we accept those exhibits they would have no effect on our findings_of_fact or the outcome of this case during the year at issue petitioner was the sole shareholder of v m management inc an s_corporation v m management v m management owned and operated a 275-unit apartment complex known as mandela apartments in roxbury massachusetts on date v m management filed a petition for reorganization pursuant to chapter of the u s bankruptcy code in the u s bankruptcy court district of massachusetts boston the bankruptcy court appointed an independent_trustee stephen s gray the bankruptcy trustee to administer the reorganization in the bankruptcy action the commissioner filed proofs of claim for employment_taxes due and owing by v m management on date the bankruptcy court confirmed a plan_of_reorganization the plan the cornerstone of the plan was the sale of mandela apartments and its related property because the plan called for full payment of the employment_taxes owed by v m management the commissioner had no objection to the plan on or about date the bankruptcy trustee sold mandela apartments and its related property for dollar_figure 2petitioner is also listed as owning percent of v m management on its and forms 1120s u s income_tax return for an s_corporation v m management elected to be taxed as an s_corporation on date 3v m management d b a vasquez development co inc acquired title to mandela apartments from the secretary of housing and urban development on date on behalf of v m management the bankruptcy trustee prepared and filed forms 1120s u s income_tax return for an s_corporation for tax years through the schedule_k-1 shareholder’s share of income credits deduction etc reported that petitioner realized a gain of dollar_figure from the sale of the mandela apartments’ property petitioner did not file individual income_tax returns for and on date respondent issued a notice_of_deficiency for the tax_year which determined that petitioner received income of dollar_figure respondent’s determination was based on information reported on v m management’s schedule_k-1 in determining the amount of petitioner’s deficiency respondent allowed deductions of dollar_figure respondent determined that petitioner owed dollar_figure in income taxes for v m management has never claimed low-income_housing credits on any of its returns v m management never applied for an allocation of low-income_housing credits and never received form_8609 low-income_housing_credit allocation certification from 4v m management’s return was signed by the bankruptcy trustee on date 5the schedule_k-1 indicates that dollar_figure was a net sec_1231 gain and dollar_figure was a net_long-term_capital_gain 6respondent carried forward an interest_expense_deduction of dollar_figure and a net_operating_loss of dollar_figure additionally respondent allowed dollar_figure as a standard_deduction the state of massachusetts neither v m management nor petitioner ever attached form_8609 to their tax returns petitioner never claimed low-income_housing credits on his personal returns for the years during which v m management owned mandela apartments a income imputed from the s_corporation opinion petitioner does not question respondent’s calculation of income rather petitioner argues that he should not be treated as a shareholder of an s_corporation after v m management filed a petition with the bankruptcy court one of the benefits of s_corporation tax status is that income earned by the entity escapes corporate-level taxation see sec_1363 thus an s corporation’s income passes through the entity and is generally taxed only at the shareholder level on a pro_rata basis see sec_1363 sec_1366 an election to be an s_corporation continues until terminated see sec_1362 an s_corporation_election terminates in one of three ways revocation by the shareholder s the entity ceases to be a small_business_corporation or the entity’s passive_income exceed sec_25 percent of its gross_receipts for the previou sec_3 consecutive 7except as indicated to the contrary all section references are to the internal_revenue_code for the year in issue years see id the code provides only these three ways by which the s_corporation_election may be terminated see sec_1362 petitioner makes no claim that either the first or third method of termination applies thus we must determine whether the filing of the chapter bankruptcy petition terminates v m management’s status as a small_business_corporation sec_1361 provides in part sec_1361 small_business_corporation -- in general --for purposes of this subchapter the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not-- a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 describes an ineligible_corporation as any corporation which is-- a a financial_institution which uses the reserve_method of accounting for bad_debts described in sec_585 b an insurance_company subject_to tax under subchapter_l c a corporation to which an election under sec_936 applies or d a disc or former_disc the filing of the bankruptcy petition had no impact on v m management’s qualification as a small_business_corporation under sec_1361 petitioner was the only shareholder of v m management during the year in issue and remained the only shareholder through neither party cites any previous court opinions that have decided whether or not an s corporation’s status is terminated by virtue of filing a chapter petition in bankruptcy this appears to be an issue of first impression the issue of whether the filing of a bankruptcy petition causes the termination of an s corporation’s status was addressed in in re stadler associates inc bankr bankr s d fla in that case the sole shareholder of the debtor_corporation contended that the filing of a bankruptcy petition terminates s_corporation status since the shareholder lost control of the debtor disagreeing the bankruptcy court held that the filing of a petition in bankruptcy does not cause the corporation to cease to be a small_business_corporation or otherwise terminate the s_corporation status the bankruptcy court held that rules of statutory construction prohibit this court from adding a fourth method of terminating an s_corporation_election where the internal_revenue_code clearly sets forth the aforementioned three methods id pincite we agree in re stadler associates inc involved a voluntary petition under chapter of the bankruptcy code in this case v m management filed a voluntary petition under chapter of the bankruptcy code although the remedies sought in a chapter liquidation proceeding are different from those in a chapter reorganization proceeding this difference does not affect application of the rationale stated in in re stadler associates inc to both types of bankruptcy proceedings likewise no new or separate taxable entity was created by the filing of the bankruptcy petition sec_1399 provides except in any case to which sec_1398 applies no separate taxable entity shall result from the commencement of a case under title of the united_states_code sec_1398 is inapplicable since it applies exclusively to individuals the legislative_history explains the bill provides that no taxable entity results from commencement of a bankruptcy case involving a partnership or corporation this rule reverses current internal_revenue_service practice as to partnerships under which the estate of a partnership in bankruptcy is treated as a taxable entity rev_rul c b h rept pincite- 8see also u s c sec_346 the commencement of a case under this title concerning a corporation or a partnership does not effect a change in the status of such corporation or partnership for the purpose of any state or local law imposing a tax on or measured by income we hold that a bankruptcy petition filed by an s_corporation does not cause the corporation to cease being a small_business_corporation or otherwise terminate its status as an s_corporation the tax treatment of the s_corporation is the same whether or not the entity filed for bankruptcy petitioner argues that it is unfair to tax him on passthrough income earned by his solely owned s_corporation while it was in chapter bankruptcy reorganization because he received no actual benefit from the use of the property we disagree since electing s_corporation status petitioner has enjoyed passthrough one-level taxation and corporate liability protection v m management’s income_tax returns show that over the years petitioner had substantial income from v m management and that the s corporation’s business property was depreciated thus reducing the amount of petitioner’s taxable_income furthermore petitioner testified that he was personally liable for the debts of v m management the proceeds from the sale of mandela apartments reduced v m management’s debt liability see schindler v walker in re harbor village dev aftr 2d ustc par big_number bankr d mass the income while in bankruptcy will be used to satisfy claims of the debtor’s creditors since no separate taxable entity was 9accord schindler v walker in re harbor village dev aftr 2d ustc par big_number bankr d mass partners and not bankrupt partnership were liable for taxes from income generated while partnership in ch bankruptcy created when v m management filed for bankruptcy and the s_corporation status was not otherwise terminated the passthrough treatment of v m management’s income realized during bankruptcy is correctly imputed to petitioner b low-income_housing_credit petitioner argues in the alternative that if the s_corporation status of v m management is not terminated by the filing of a bankruptcy petition he is entitled to low-income_housing credits which offset his income_tax_liability generated from the sale of mandela apartments sec_38 provides for a general_business_credit which includes a low-income_housing_credit sec_42 describes the method and manner taxpayers must use to compute their low-income_housing_credit petitioner failed to claim the credit while v m management owned the property for which he seeks the credit only now after the purported qualifying property has been sold does petitioner seek a credit petitioner’s failure to comply with any of the procedures and requirements stated in the statutes and regulations granting the low-income_housing_credit makes him ineligible for it to be eligible for low-income_housing credits a taxpayer must first obtain permission from the appropriate state or local agency see sec_42 sec_1_42-1t temporary income_tax regs fed reg date generally the low_income_housing_credit determined under sec_42 is allowed and may be claimed for any taxable_year if and to the extent that the owner of a qualified low income building receives a housing_credit allocation from a state or local housing_credit_agency as the regulations explain the taxpayer is not entitled to a low-income_housing_credit in any year in excess of an effective housing_credit allocation received from a state or local housing_credit_agency sec_1_42-1t temporary income_tax regs fed reg date see sec_42 housing_credit allocations are deemed made when part i of irs form_8609 low-income_housing_credit allocation certification is completed and signed by an authorized officer of the housing_credit_agency dollar_figure sec_1_42-1t temporary income_tax regs fed reg date furthermore the taxpayer must file a completed form_8609 and a form_8586 low-income_housing_credit with his tax_return for each year the credit is claimed sec_1_42-1t temporary income_tax regs fed reg date neither v m management nor petitioner ever applied for an allocation of low-income_housing credits received form_8609 or attached form_8609 to its or his tax 10the credit-seeking taxpayer must similarly complete part ii of form_8609 see sec_1_42-1t temporary income_tax regs fed reg date return under these circumstances petitioner is ineligible for low-income_housing credits c alleged waiver of petitioner’s income taxes lastly petitioner argues that respondent waived all claims for payment of taxes at the date bankruptcy court confirmation hearing at the plan confirmation hearing counsel for the commissioner withdrew a previous objection because the confirmed plan called for the full payment of employment_taxes due and owing by v m management there were no claims against v m management for income_tax liabilities because an s_corporation is not generally liable for income_tax we agree with respondent that petitioner is obviously confusing v m management with himself the record demonstrates that v m management and not petitioner filed a petition for reorganization in bankruptcy the commissioner filed proofs of claim in the bankruptcy case for unpaid employment_taxes it was these taxes owed by v m management which were at issue in the bankruptcy proceeding a plan_of_reorganization was confirmed by the bankruptcy court to which the commissioner had no objection in contrast here petitioner filed a petition seeking redetermination of a deficiency of income taxes determined against him v m management is not a party to these proceedings although the amount of the deficiency that respondent determined is directly related to the sale of the mandela apartments by v m management the statements respondent’s representative made during the bankruptcy confirmation hearing did not refer to and had no effect on petitioner’s income_tax_liability for the year at issue accordingly we hold that respondent did not waive his claim that petitioner owes income_tax for d conclusion the filing of a bankruptcy petition does not terminate v m management’s s_corporation_election and the income of v m management is taxable to petitioner petitioner is not entitled to low-income_housing tax_credits for and respondent did not waive any claim that petitioner is liable for income_tax for the year decision will be entered for respondent
